                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

LAURA CUEVAS,

          Plaintiff,

v.                             Case No:    2:18-cv-371-FtM-99CM

VERIZON WIRELESS PERSONAL
COMMUNICATIONS, LLP, EQUIFAX
INFORMATION SERVICES, LLC,
TRANS    UNION   LLC,    and
EXPERIAN         INFORMATION
SOLUTIONS, INC.,

          Defendants.


                         OPINION AND ORDER

     This matter comes before the Court on Defendant Verizon

Wireless Personal Communications, LLP’s Motion to Reconsider its

Previously-Denied Motion to Compel Arbitration (Doc. #34) filed on

September 18, 2018.     Plaintiff filed a Response in Opposition

(Doc. #38) on October 2, 2018, and Verizon replied (Doc. #43).

Plaintiff moved to exclude the documentation offered by Verizon in

support of its Motion to Reconsider.   (Doc. #45.)   For the reasons

set forth below, the Motion for Reconsideration is granted and the

Court considers Verizon’s newly submitted evidence, but Verizon’s

request to compel arbitration is denied.
                                           I.

       This fair credit case 1 stems from defendants’ attempt to

collect a $2,326 debt from plaintiff Laura Cuevas, which is the

amount she agreed to pay under three Retail Installment Sales

contracts for three cellular telephones she purchased at a Best

Buy store in 2016.             (Doc. #21-2.)          The Court previously denied

Verizon’s Motion to Compel Arbitration without prejudice because

Verizon had not presented the Court with a copy of the Retail

Installment Sales Contracts signed by both plaintiff and Verizon

(or Best Buy) as required by Florida’s Retail Installment Sales

Contract Act, Fla. Stat. § 520.34(1)(a) (RISCA).                    (Doc. #30.)

       Verizon moves for reconsideration, but does not present the

Court with signed copies of the installment contracts.                       Instead,

Verizon submits three “Verizon Wireless Customer Agreements” that

are signed by plaintiff only (Doc. #43-1) which were obtained from

Best       Buy   after   the    Court’s   ruling       on   the   Motion   to   Compel

Arbitration.        These customer agreements outline the features of

the calling plan plaintiff signed up for when she purchased the

phones.           Verizon      argues   that    the    three   customer    agreements

demonstrate that arbitration is appropriate. 2


       1
       Plaintiff brings claim under the Fair Credit Reporting Act
and the Florida Consumer Collection Practices Act.
       2
       After filing its Motion for Reconsideration, Verizon
appealed the Court’s decision denying arbitration to the Eleventh
Circuit Court of Appeals pursuant to 9 U.S.C. § 6. (Doc. #36.)
A notice of appeal filed after a motion for reconsideration would


                                          - 2 -
                                   II.

      A non-final order may be revised at any time before the entry

of a final judgment.        Fed. R. Civ. P. 54(b).      The decision to

grant a motion for reconsideration is within the sound discretion

of the trial court.         Region 8 Forest Serv. Timber Purchasers

Council v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993).         “The courts

have delineated three major grounds justifying reconsideration of

such a decision: (1) an intervening change in controlling law; (2)

the availability of new evidence; (3) the need to correct clear

error or prevent manifest injustice.”       Sussman v. Salem, Saxon &

Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994).

     Verizon asserts that reconsideration is warranted because it

has submitted new evidence that further supports its argument for

arbitration, which it obtained after the Court’s ruling on the

Motion to Compel Arbitration.     Plaintiff responds that the Verizon

Customer Services Agreements are not “new evidence” because it

appears that Verizon had the documents in its possession during

the briefing of the Motion to Compel Arbitration, or at least

before the Court ruled on the Motion to Compel.           Plaintiff also

criticizes   the   effort   Verizon   employed   to   obtain   the   signed

Customer Agreements before the Court ruled on the Motion to Compel.




not “oust the district court of jurisdiction”.          United States v.
Wilson, 307 F. App’x 314, 315 (11th Cir. 2009).



                                  - 3 -
Plaintiff also substantively responds, arguing that the newly

submitted evidence changes nothing. 3

     Verizon’s   Reply   also   includes   the   Affidavit   of   Meryl

Friedman, Senior Paralegal with Verizon, who asserts that although

it had made a request to Best Buy, it did not receive the signed

Customer Agreements from Best Buy until August 31, 2018, nine days

after the Court denied the Motion to Compel Arbitration.          (Doc.

#43-1, ¶ 4.)




     3 The Court denies plaintiff’s Motion to Exclude the Verizon
Wireless Customer Agreements as inadmissible under Federal Rule of
Evidence 803(6). (Doc. #45.) Plaintiff argues that the Customer
Agreements are Best Buy’s unauthenticated business records and
Meryl Friedman, a Verizon employee, cannot authenticate them. Yet
the Customer Agreements clearly state that they are “Verizon
Wireless Customer Agreements”, and just because Verizon had to
request them from Best Buy does not convert the agreements into
Best Buy’s business records.        Ms. Friedman asserts in her
Affidavit that the Customer Agreements are records made in the
regular course of business at or near the time of the events
described in the documents.     (Doc. #43-1, ¶ 2.)    The Customer
Agreements also show no indicia of unreliability and plaintiff has
otherwise offered no evidence that the signed Customer Agreements
are not authentic.     Notably, plaintiff did not object to the
admissibility of the Customer Agreements when it opposed the Motion
for Reconsideration.
     The Court also rejects plaintiff’s argument that Ms.
Friedman’s Affidavit should be excluded because the Affidavit was
improperly offered by Verizon in Reply when it should have been
offered with its initial Motion for Reconsideration.      Although
affidavits are generally filed and served with a motion, see Fed.
R. Civ. P. 6(c), here, Ms. Freidman’s Affidavit responded to
plaintiff’s argument in Response (Doc. #38) that Verizon possessed
or at least was not diligent in obtaining the Customer Agreements
when the initial Motion to Compel Arbitration was briefed. Ms.
Friedman’s Affidavit explains the timeline of when Verizon
received the signed Customer Agreements. (Doc. #43-1, ¶¶ 3-4.)



                                - 4 -
     The Court finds no failure on Verizon’s part to exercise

diligence in obtaining the Customer Agreements.                        The Court notes

it would have only benefited Verizon to obtain the signed Customer

Agreements to support its original Motion to Compel Arbitration.

Verizon has shown a reasonable basis for reconsideration, and the

Court    will    consider         the   newly    submitted    Customer     Agreements.

(Doc. #34-1.)

                                           III.

     A. Facts as Alleged in the Complaint

     On March 13, 2016, plaintiff visited a Best Buy store in

Naples,    Florida      to    purchase      new    cellular    phones.         Plaintiff

purchased       three   cellular        phones    and   transferred      her    cellular

service   from     AT&T      to    Verizon.       Before     Verizon    activated   the

phones, plaintiff signed three Retail Installment Contracts to pay

the purchase price of each phone over 24 months, agreeing to the

Terms and Conditions of the Verizon Wireless Customer Agreement. 4

(Doc. #21-2.)       On that date, Verizon had a 14-day money back return

and cancellation policy for wireless devices.                          Plaintiff also

signed three Verizon Wireless Customer Agreements.                       (Doc. #34-1).




     4 True and correct copies of the Retail Sales Contracts (Doc.
#21-2) and the “My Verizon Wireless Customer Agreement” (Doc. #21-
3) are attached to the Affidavit of Meryl Friedman, employed by
Verizon Corporation Resources Group LLC as a Senior Paralegal.
(Doc. #21-1.)



                                           - 5 -
None of the documents presented to the Court were signed by Verizon

or Best Buy.

     Unsatisfied with the services provided, plaintiff visited the

same Best Buy store five days later and returned the cellular

phones and cancelled her cellular service, which was within the

fourteen-day return and cancellation period.     Despite the return,

Verizon sent plaintiff bills demanding payment of $2,326 - the

cost of the cellular phones.      Plaintiff disputes the debt because

she returned the phones and cancelled her calling plan within the

14-day window and communicated this to Verizon.

     When plaintiff did not pay, Verizon contracted with debt

collectors to collect the debt and submitted plaintiff’s account

to Equifax, Experian, and Trans Union, reporting the amount as

past due.      Plaintiff alleges that the negative reporting has

impacted her ability to refinance her home or otherwise obtain

credit.

     B. The Arbitration Dispute

     Verizon    has   submitted    three   documents   that   include

arbitration provisions purportedly presented to plaintiff at the

time of sale – the Retail Installment Sales Contract (Doc. #21-

2); the My Verizon Customer Agreement (Doc. #21-3); and the Verizon

Wireless Customer Agreement (Doc. #34-1).     Nevertheless, plaintiff

challenges whether there is a valid agreement to arbitrate disputes

stemming from the cancellation of the retail installment sales



                                  - 6 -
agreements.         Plaintiff argues that no valid arbitration agreement

exists      because      Florida’s       RISCA    requires       that       the        installment

contract be signed by both buyer and seller, and the Verizon

Customer      Agreements        which      are    referenced          in    the        installment

contracts are cumulative to the installment contracts and require

mutual signatures.             Cuevas also argues that she cancelled the

retail installment sales contract, precluding Verizon from relying

on its provisions.            Verizon argues that a customer cannot obtain

a   device     payment       plan       without    a    signed    customer              agreement.

Notably,      the    parties       do    not     challenge      the        substance        of   the

arbitration clauses standing alone.

               1. Basic Principles Governing this Case

       Under       the     Federal      Arbitration       Act    (FAA)         5   ,   arbitration

agreements are “‘valid, irrevocable, and enforceable, save upon

such grounds as exist at law or in equity for the revocation of

the [sic] contract.’”               Caley v. Gulfstream Aerospace Corp., 428

F.3d       1359,    1367    (11th       Cir.    2005)    (quoting          9       U.S.C.   §    2).

Consequently,         the    FAA     “requires         courts    to    enforce          privately

negotiated         agreements      to    arbitrate,       like    other            contracts,     in

accordance with their terms.”                    Volt Info. Sciences, Inc. v. Bd.

of Trs. of the Leland Stanford Junior Univ., 489 U.S. 468, 478

(1989).


       5
       Neither party challenges the applicability of the FAA to
settle disputes as outlined in the contract.


                                               - 7 -
     Under the FAA, a district court must grant a motion to compel

arbitration if it is satisfied that the parties agreed to arbitrate

the dispute.       9 U.S.C. § 3.        “Arbitration is strictly a matter of

consent.”    Granite Rock Co. v. Int’l Brotherhood of Teamsters, 561

U.S. 287, 299 (2010) (citation omitted).               If no agreement exists,

arbitration cannot be compelled.                 9 U.S.C. § 4.         Despite the

“liberal federal policy favoring arbitration agreements,” Moses H.

Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983),

the FAA does not authorize a court to compel arbitration if there

is no agreement to arbitrate.                EEOC v. Waffle House, Inc., 534

U.S. 279, 289 (2002); AT&T Techs. v. Commc’ns Workers of Am., 475

U.S. 643, 648 (1986).

     The Eleventh Circuit has developed a two-step inquiry when

considering       a    motion     to   compel    arbitration.      Klay    v.    All

Defendants, 389 F.3d 1191, 1200 (11th Cir. 2004).                       First, the

Court must determine whether the parties have actually agreed to

arbitrate the dispute.             This determination is made against the

background    of       a   “liberal    federal   policy     favoring   arbitration

agreements.”       Id.     “[A]rbitration is a matter of contract.”             AT&T

Mobility LLC v. Concepcion, 563 U.S. 333, 350 (2011).                     And “[a]

court cannot compel parties to arbitrate their dispute in the

absence of [a] clear agreement to do so.”              Larsen v. Citibank FSB,

871 F.3d 1295, 1302 (11th Cir. 2017).                In determining whether an

agreement    to       arbitrate    exists,    the   Court    “appl[ies]   ordinary



                                         - 8 -
state-law principles that govern the formation of contracts.”                 Id.

at 1303.     Here, the parties do not dispute that the contracts are

governed by Florida law.              The second step “involves deciding

whether constraints external to the parties’ agreement foreclosed

arbitration.”     Klay, 389 F.3d at 1200.

             2.   Enforceability of the Arbitration Provisions

      In construing contracts under Florida law, the Court must

determine whether the contract language is unambiguous.                Whether

an ambiguity exists in the language of a contract is a question of

law to be decided by the court.                Wheeler v. Wheeler, Erwin &

Fountain, P.A., 964 So. 2d 745, 749 (Fla. 1st DCA 2007) (citation

omitted).     Ambiguity exists only when contractual language “is

susceptible to more than one reasonable interpretation.”                Penzer

v. Transp. Ins. Co., 29 So. 3d 1000, 1005 (Fla. 2010).               Where one

or   more   provisions    of   a   contract     conflict,   “they    should   be

construed as to be reconciled, if possible.”                Bengal Motor Co.,

Ltd. v. Cuello, 121 So. 3d 57, 61 (Fla. 3d DCA 2013) (quoting Dodge

City, Inc. v. Byrne, 693 So. 2d 1033, 1035 (Fla. 2d DCA 1997)).

“In so doing, the court should strive to give effect to the intent

of the parties in accord with reason and probability as gleaned

from the whole agreement and its purpose.”             Arthur Rutenberg Corp.

v. Pasin, 506 So. 2d 33, 34 (Fla. 4th DCA 1987).            If reconciliation

is   not    possible,    “we   must    give    the   agreement   a   reasonable

interpretation,” which is a question of law.             Kaplan v. Bayer, 782



                                       - 9 -
So. 2d 417, 419 (Fla. 2d DCA 2001).            “Only when a contract contains

mutually    repugnant    clauses       that     actually     conflict     does    an

ambiguity exist.”       Harris v. School Bd. of Duval Cnty., 921 So.

2d 725, 733 (Fla 1st DCA 2006).                Further, contract provisions

should be read “harmoniously in order to give effect to all

portions thereof.”      City of Homestead v. Johnson, 760 So. 2d 80,

84 (Fla. 2000).

            3. Language of the Agreements

      Verizon   seems    to    no     longer    be   relying     on    the     Retail

Installment Contract as a source of its right to arbitration (the

Court notes that Verizon has still not presented the Court with a

mutually-signed       contract).          Rather,      Verizon        argues     that

arbitration should be compelled based on the customer agreement

for   the   calling   plan    (Doc.    #34-1)    and   the   plan’s     terms     and

conditions (Doc. #21-3). 6

      The Verizon Wireless Customer Agreements state in relevant

part:

      I AGREE TO THE CURRENT VERIZON WIRELESS CUSTOMER
      AGREEMENT (CA), INCLUDING THE CALLING PLAN (WITH

      6 Plaintiff argues that the customer agreements are
“cumulative” of the installment contracts.           Although not
elaborated, the Court believes that plaintiff is arguing that the
customer agreements should be found void just like the installment
contracts.   However, plaintiff entered into two agreements that
day at Best Buy which included arbitration provisions. One was
for payment of the phones in installments and the other for the
calling plan.     Thus, the fact that the retail installment
contracts might not be enforceable under Florida’s RISCA does not
necessarily invalidate the customer agreements.



                                      - 10 -
     EXTENDED    LIMITED    WARRANTY/SERVICE   CONTRACT,   IF
     APPLICABLE), AND OTHER TERMS AND CONDITIONS FOR SERVICES
     AND SELECTED FEATURES I HAVE AGREED TO PURCHASE AS
     REFLECTED ON THE RECEIPT, AND WHICH HAVE BEEN PRESENTED
     .TO ME BY THE SALES REP. AND WHICH I HAD THE OPPORTUNITY
     TO REVIEW.    I UNDERSTAND THAT I AM AGREEING TO . . .
     SETTLMENT OF DISPUTES BY ARBITRATION AND OTHER MEANS
     INSTEAD OF JURY TRIALS AND OTHER IMPORTANT TERMS IN THE
     CA. 7

(Doc. #34-1 (emphasis in original).)       This paragraph was just

above plaintiff’s signature.

     The “My Verizon Wireless Customer Agreement” (Doc. #21-3)

states in relevant part:

     HOW DO I RESOLVE DISPUTES WITH VERIZON WIRELESS? 8

     YOU AND VERIZON WIRELESS BOTH AGREE TO RESOLVE DISPUTES
     ONLY BY ARBITRATION OR IN SMALL CLAIMS COURT.        YOU
     UNDERSTAND THAT BY THIS AGREEMENT YOU ARE GIVING UP THE
     RIGHT TO BRING A CLAIM IN COURT OR IN FRONT OF A JURY.
     WHILE THE PROCEDURES MAY BE DIFFERENT, AN ARBITRATOR CAN
     AWARD YOU THE SAME DAMAGES AND RELIEF, AND MUST HONOR
     THE SAME TERMS IN THIS AGREEMENT, AS A COURT WOULD. IF
     THE LAW ALLOWS FOR AN AWARD OF ATTORNEYS’ FEES, AN
     ARBITRATOR CAN AWARD THEM TOO. WE ALSO AGREE THAT:

     (1) THE FEDERAL ARBITRATION ACT APPLIES TO THIS
     AGREEMENT.   EXCEPT FOR SMALL CLAIMS COURT CASES THAT
     QUALIFY, ANY DISPUTE THAT IN ANY WAY RELATES TO OR ARISES
     OUT OF THIS AGREEMENT OR FROM ANY EQUIPMENT, PRODUCTS
     AND SERVICES YOU RECEIVE FROM US (OR FROM ANY ADVERTISING
     FOR ANY SUCH PRODUCTS OR SERVICES), INCLUDING ANY
     DISPUTES YOU HAVE WITH OUR EMPLOYEES OR AGENTS, WILL BE
     RESOLVED BY ONE OR MORE NEUTRAL ARBITRATORS BEFORE THE

     7 The Court assumes “CA” means Customer Agreement, a copy of
which is at Doc. #21-3. In Florida, “where a writing expressly
refers to and sufficiently describes another document, that other
document, or so much of it as is referred to, is to be interpreted
as part of the writing.” Gustavsson v. Wash. Mut. Bank, F.A., 850
So. 2d 570, 573 (Fla. 4th DCA 2003) (internal citation omitted).
     8   This section is also outlined by a box.



                               - 11 -
       AMERICAN ARBITRATION ASSOCIATION (“AAA”) OR BETTER
       BUSINESS BUREAU (“BBB”), YOU CAN ALSO BRING ANY ISSUES
       YOU MAY HAVE TO THE ATTENTION OF FEDERAL, STATE OR LOCAL
       GOVERNMENT AGENCIES, AND IF THE LAW ALLOWS, THEY CAN
       SEEK RELIEF AGAINST US FOR YOU.

(Doc. #21-3, pp. 1, 7-8 (emphasis in original).)

       The language in the lengthier “My Verizon Wireless Customer

Agreement”     (Doc.    #21-3)   is   mandatory,    unequivocal,    and   all-

encompassing.       By using such exclusive language, the parties

agreed to arbitration or small claims court for any and all claims.

However, the language in the “Verizon Wireless Customer Agreement”

states that arbitration is permissive and inconsistently states

that   that    Cuevas   is   agreeing    to    “settlement   of   disputes   by

arbitration or other means instead of jury trials.”               (Doc. #34-1

(emphasis added)).       In other words, arbitration is not mandatory,

and the “other means” are permitted as long as a jury trial is not

involved.

              4. Application of Principles to This Case

       The Court is unable to reconcile the conflicting mandatory

and permissive arbitration clauses in the customer agreements

(Docs. ##23-1, 34-1.)        Reading the agreements to give effect to

all portions, the most consistent and reasonable interpretation is

that the parties agreed to resolve disputes arising out of the

agreements by arbitration, small claims court, or any other means

not including jury trials.        The “other means” plaintiff has chosen

is to file her claims in this Court prior to Verizon invoking any



                                      - 12 -
right to arbitration.        And although plaintiff’s Complaint includes

a jury demand (Doc. #1), this is subject to being stricken. 9

     The Court is mindful that when it interprets provisions in

agreements covered by the FAA, it must give regard to the federal

policy favoring arbitration, and ambiguities as to the scope of

arbitration clause itself must be resolved in favor of arbitration.

See Moses H. Cone, 460 U.S. at 24-25; Morales v. Perez, 952 So. 2d

605, 607 (Fla. 3d DCA 2007) (noting that Florida public policy

favors arbitration and any doubts should be resolved in favor of

arbitration).      However, the Court must also construe ambiguous

language    against    the   drafter   and   no   party   may   be   forced   to

arbitrate a dispute that the party did not agree to arbitrate.

See BKD Twenty-One Mgmt. Co., Inc. v. Delsordo, 127 So. 3d 527,

530 (Fla. 4th DCA 2012).        “The reason for this rule is to protect

the party who did not choose the language from an unintended or

unfair result.”       Mastrobuono v. Shearson Lehman Hutton, Inc., 514




     9   Indeed, the My Verizon Wireless Customer Agreement states:
     (9) IF FOR ANY REASON A CLAIM PROCEEDS IN COURT RATHER
     THAN THROUGH ARBITRATION, YOU AND VERIZON WIRELESS AGREE
     THAT THERE WILL NOT BE A JURY TRIAL. YOU AND VERIZON
     WIRELESS UNCONDITIONALLY WAIVE ANY RIGHT TO TRIAL BY
     JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
     OUT OF OR RELATING TO THIS AGREEMENT IN ANY WAY. IN THE
     EVENT OF LITIGATION, THIS PARAGRAPH MAY BE FILED TO SHOW
     A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(Doc. #21-3, ¶ 9 (emphasis in original).)



                                   - 13 -
U.S. 52, 63 (1995).    For these reasons, the Court denies Verizon’s

request to compel arbitration.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.    Defendant   Verizon   Wireless   Personal   Communications,

LLP’s Motion to Reconsider its Previously-Denied Motion to Compel

Arbitration (Doc. #34) is GRANTED.    After reconsidering the matter

and the newly submitted evidence, Verizon’s request to compel

arbitration is denied.

     2.    Plaintiff’s Motion to Exclude Meryl Friedman’s Affidavit

on Reply and the Customer Agreements Attached to Verizon’s Motion

for Reconsideration (Doc. #45) is DENIED.

     3.    The Clerk is directed to transmit a copy of this Opinion

and Order to the United States Court of Appeals for the Eleventh

Circuit.

     DONE and ORDERED at Fort Myers, Florida, this __16th__ day of

November, 2018.




Copies:
Eleventh Circuit Court of Appeals
Counsel of Record




                                 - 14 -
